06/01/2021


                  IN THE SUPREME COURT OF THE STATE OF MONTANA                                        Case Number: DA 20-0253


                                           DA 20-0253


                                                                               2",IN 0 1 2721
IN THE MATTER OF:                                                          Clefk   C
                                                                                       .,•    • .r,..o.pz,(jd
                                                                                            Court
                                                                                        :E.;lipf-eme.
                                                                                          -
                                                                              Slate of montana
C.B.,                                                                   ORDER

                A Youth in Need of Care.




        Counsel for Appellant S.B. has filed a petition for rehearing in the captioned matter.
Counsel for Appellee State of Montana has responded objecting to the petition.
        This Court will consider a petition for rehearing presented only upon the following
grounds:
        (i)      That it overlooked some fact material to the decision;
        (ii)     That it overlooked some question presented by counsel that would have
                 proven decisive to the case; or
        (iii)    That its decision conflicts with a statute or controlling decision not addressed
                 by the supreme court.

M.R. App. P. 20(1)(a).

        This case was decided by unpublished opinion, pursuant to the Internal Operating
Rules of this Court. Unpublished opinions are per se unanimous and summary actions by
this Court affirming a result in district court. They do not necessarily contain a detailed
analysis of all the issues raised on appeal; however, that does not mean that the Court
overlooked a particular argument or issue raised by a party.
        The Court having duly considered the petition and the response,
        IT IS ORDERED that the petition for rehearing is denied.
        The Clerk is directed to provide a copy of this Order to all counsel of record.
        DATED this 1         day of June, 2021.


                                                                    ChiefJustice
    )-.1f fit All,.
        Justices




2